 8:20-cv-00162-RGK-PRSE Doc # 32 Filed: 03/23/21 Page 1 of 1 - Page ID # 275




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

MICHAEL L. CAIRNS,                                           8:20CV162

                    Plaintiff,
                                                              ORDER
       vs.

JAMES KOZEL,

                    Defendant.


       Plaintiff has submitted a 106-page pile of paper, which the clerk of the court
has filed as a restricted document and docketed as a “motion for discovery” (Filing
31). The court has reviewed this filing, but does not find that Plaintiff is requesting
any relief from the court, which is the hallmark of a motion. See Fed. R. Civ. P. 7(b).
Instead, the document consists of discovery materials (pages 1-22) and evidentiary
materials (pages 23-106), none of which should be filed with the court. Discovery
requests and responses must be served directly upon the opposing party. See Fed. R.
Civ. P. 33-36. Our local rules further specify that discovery materials “must not be
filed until needed for trial, resolution of a motion, or on the court’s order.” NECivR
5.4(a). Absent a pending motion, there also is no reason to file evidentiary materials.
See NECivR 7.1. To the extent that any of the materials submitted are intended to
amend or supplement Plaintiff’s pleadings, this cannot be done without a court order
or the opposing party’s written consent. See Fed. R. Civ. P. 15; NECivR 15.1. In
short, Plaintiff’s Filing 31 is an improper filing.

      IT IS THEREFORE ORDERED that Plaintiff’s Filing 31 shall be stricken
from the court file.

      Dated this 23rd day of March, 2021.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge
